El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Nos negamos a expedir el auto de certiorari solicitado-por el Tesorero de Puerto Rico en este caso por considerar que la cuestión envuelta en el mismo, es decir, si los cónyu-ges en Puerto Rico, con anterioridad al 1° de enero de 1940, venían obligados a radicar con el Tesorero una planilla con-junta, con los ingresos de ambos, marido y mujer, babía que-dado resuelta por .nuestras decisiones en los casos de Casals v. Sancho Bonet, 53 D.P.R. 640, y Ballester v. Tribunal de Apelación, 61 D.P.R. 474, en sentido negativo de acuerdo con la sección 24(6) 1 de la Ley de Contribuciones sobre Ingre-sos de 1925 (pág. 401).
El peticionario ha solicitado reconsideración a nuestra ne-gativa a expedir el auto, a base de que el caso de Casals, supra, debe ser revocado.
*437En el caso de Ballester, supra, hicimos nn extenso esta-dio de la materia y expresamente al referirnos al caso de Casals, resolvimos qne:
. .Al hablar de ‘ingreso separado’ a la página 647 de dicho caso, esta Corte simplemente se refería al hecho de qne la Legislatura había autorizado a la esposa para declarar la mitad del ingreso ga-nancial en una planilla separada. Ni esa disposición estatutaria ni la actual en cuanto a que debe rendirse una planilla conjunta estable-cieron regla de propiedad alguna. Cada una de ellas constituía un método de declarar y calcular la contribución y ninguna de ellas aumentó o disminuyó los derechos de propiedad sustantivos de las partes respectivas. ...”
Ratificamos nuestra opinión de que la Legislatura de Puerto Rico tenía y tiene autoridad para exigir que los cón-yuges presenten sus planillas de ingresos, bien conjunta o separadamente, y que el hacerlo en una u otra forma no es-tablece regia de propiedad alguna.

No ha lugar a la reconsideración solicitada.

Los Jueces Presidente Sr. Del Toro y Asociado Sr. Tra-vieso no intervinieron.